Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 9/9/21.  Claims 1-20 are pending and have been examined.
	Claims 1-8 and 11-20 are rejected.
	Claims 9-10 are objected

Drawings
	The drawings filed on 9/9/21 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/21 and 4/12/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20160329713 to Berard.

As per claim 1, Berard discloses a system (Berard, see Fig. 2) comprising: a genset configured to output electrical power to a load (Berard, see Fig. 2 elements 206, 212 and 220), the genset comprising: a controller configured to control a parameter of the electrical power output by the genset based on a magnitude of current electrical power output of the genset (Berard, see [0010], [0045]-[0046] and [0073]-[0074]), a power source configured to output electrical power to the load, the power source comprising an inverter configured to detect the parameter of the electrical power on the grid and control a magnitude of electrical power output via the inverter based on the parameter (Berard, see Fig. 2 elements 202 and 212 and [0054]). 

Claim 17 is a method claim corresponding to the system claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1.

As per claim 2, the rejection of claim 1 is incorporated, Berard further discloses the parameter of the electrical power comprises a frequency of the electrical power (Berard, see [0010], [0045]-[0046] and [0073]-[0074]).

Claim 18 is a method claim corresponding to the system claim 2, it is therefore rejected under similar reasons set forth in the rejection of claim 2.

As per claim 3, the rejection of claim 2 is incorporated, Berard further discloses to control the parameter, the controller is configured to set the frequency of the electrical power output by the genset based on a function of a magnitude of power output of the genset (Berard, see [0010], [0045]-[0046] and [0073]-[0074]).

Claim 19 is a method claim corresponding to the system claim 3, it is therefore rejected under similar reasons set forth in the rejection of claim 3.

As per claim 4, the rejection of claim 3 is incorporated, Berard further discloses the controller is configured to increase the frequency as the magnitude of power output of the genset falls below a threshold (Berard, see [0010], [0045]-[0046] and [0073]-[0074]).

As per claim 5, the rejection of claim 2 is incorporated, Berard further discloses the inverter is configured to adjust an amount of power output from the power source to the load based on the frequency (Berard, see Fig. 2 elements 202 and 212 and [0054])

As per claim 6, the rejection of claim 5 is incorporated, Berard further discloses the inverter is configured to output a maximum amount of power from the power source to the load when the frequency is at a first set point (Berard, see [0054]).

As per claim 7, the rejection of claim 5 is incorporated, Berard further discloses wherein the inverter is configured to reduce the amount of power output from the power source to the load when the frequency increases from a first set point (Berard, see Fig. 2 elements 202 and 212 and [0054]).

As per claim 8, the rejection of claim 1 is incorporated, Berard further discloses the inverter is configured to control the magnitude of electrical power output from the power source via the inverter based on a linear function of the parameter (Berard, see Fig. 4 and its corresponding paragraphs).

As per claim 11, Berard discloses a generator configured to output electrical power to a load (Berard, see [0041] for the combination of power interface device and water turbine/diesel generator, Fig. 2 and its corresponding paragraphs for the   combination of power interface device and water turbine/diesel generator providing electrical power to a load), a controller (Berard, see element 212 of Fig. 2 and its corresponding paragraphs) configured to: determine a magnitude of current electrical power output of the generator (Berard, see [0010] and [0073]-[0074], it is noted that the current power output of the microgrid includes the magnitude of current electrical power output of the generator in the microgrid), and adjust a frequency of electrical power output by the generator based on the magnitude of the current electrical power output (Berard, see [0010], [0045]-[0046] and [0073]-[0074]).

As per claim 12, the rejection of claim 11 is incorporated, Berard further discloses increase the frequency beyond a nominal set point in response to determining that the magnitude of current electrical power output of the generator is below a threshold (Berard, see [0074]-[0075], it is noted that decreasing frequency to fnom shows that the frequency was increased to a value larger than fnom).

As per claim 13, the rejection of claim 12 is incorporated, Berard further discloses signal to other devices connected to the load to adjust respective magnitudes of current electrical power output (Berard, see [0010], [0045]-[0046] and [0073]-[0074]).

As per claim 16, the rejection of claim 11 is incorporated, Berard further discloses the controller adjusts the frequency based on a hysteresis curve (Berard, see Fig. 4-Fig. 6 and their corresponding paragraphs).

As per claim 20, the rejection of claim 17 is incorporated, Berard further discloses a maximum amount of power is supplied via the second device when the parameter is at a set point and a reduced amount of power is supplied via the second device as the parameter deviates from the set point (Berard, see Fig. 2 elements 202 and 212 and [0054])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Berard, in view of Piyabongkarn.

As per claim 14, the rejection of claim 12 is incorporated, Berard further discloses wherein an increase in frequency of the electrical power output by the generator is configured to signal to one or more inverters (Berard, see [0010], [0045]-[0046] and [0073]-[0074]). Berard does not explicitly disclose an increase in frequency is configured to signal to the inverter to lower respective magnitudes of current electrical power output. However, Piyabongkarn in an analogous art discloses an increase in frequency is configured to signal to the inverter to lower respective magnitudes of current electrical power output (Piyabongkarn, see [0081]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Piyabongkarn into the apparatus of Berard. The modification would be obvious because one of the ordinary skill in the art would want to provide maximum fuel efficiency while maintaining power reliability of an energy storage system (Piyabongkarn, see [0043]).

As per claim 15, the rejection of claim 14 is incorporated, Piyabongkarn further discloses maximum frequency of the electrical power output by the generator is configured to signal one or more inverter to stop outputting electrical power (Piyabongkarn, see [0081]).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Piyabongkarn into the apparatus of Berard. The modification would be obvious because one of the ordinary skill in the art would want to provide maximum fuel efficiency while maintaining power reliability of an energy storage system (Piyabongkarn, see [0043]).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US7920942 discloses a microsource includes an energy storage device, a power generation device, and a controller. The energy storage device is operably coupled for power transfer to a load through a first power bus. The power generation device is operably coupled for power transfer to the load through a second power bus. The controller determines a mode of operation for the energy storage device and the power generation device based on an energy level of the energy storage device and on the load; determines minimum power set points and maximum power set points for the energy storage device and the power generation device based on the determined mode of operation, on a storage output power measured at the first power bus, and on a generation output power measured at the second power bus; and controls an output power of the energy storage device and an output power of the power generation device based on the determined minimum and maximum power set points.
	US10840708 discloses a method controls a microgrid having at least one renewable plant of distributed renewable energy resources and at least one generator plant of distributed non-renewable energy resources, and each plant has a local controller. The method includes providing type and power size of each plant to each local controller. At each local controller, measuring the frequency and estimating the total power load demanded based on the measured frequency. At the local renewable controller, decreasing the frequency at which power is supplied when the supplied power falls below the estimated power load and increasing the frequency when the supplied power exceeds the estimated power load. And at the local generator controller, increasing power supply in response to detecting a decrease in frequency, and decreasing power supply in response to detecting an increase in frequency.
	US7702424 discloses a load control management protocol, system, and method that address many different customers, individually, in geographic groups, or in other predefined groups to control at least one or more electrical power consuming appliances are disclosed. The computer-implemented protocol provides wired and wireless communication schemes that enable a utility to quickly and efficiently communicate commands and messages to end user devices. Specific electrically powered appliances and certain uses of electricity can therefore be managed by communicating with the controllers of those appliances, providing management of a utility load during peak price and consumption periods to prevent delivery interruptions.
	US20070040540 discloses an apparatus for controlling power drawn from an energy converter to supply a load, where the energy converter is operable to convert energy from a physical source into electrical energy. Power drawn from the energy converter is changed when a supply voltage of the energy converter meets a criterion. The criterion and the change in the amount of power drawn from the energy converter are dependent upon a present amount of power supplied to the load. The methods, apparatus, media and signals described herein may provide improvements to DC to AC maximum power point tracking in an energy conversion system such as a photovoltaic power generation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117